                                                                            POLE                       ln\
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGl                            JAN27 2Dffl
                                 Richmond Division        u                                            a
                                                                              CLEHK, U.S. DISTRICT COURT
                                                                                    RICHMOND. VA
UNITED STATES OF AMERICA


V.                                                                   Criminal No. 3:12CR33


PHILIP MICHAEL SEBOLT,

       Petitioner.


                                    MEMORANDUM OPINION


       Philip Michael Sebolt, a federal inmate proceeding pro se, submitted this motion under 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence ("§ 2255 Motion," ECF No. 105). In his

§ 2255 Motion, Sebolt raises the following claims for relief:

       Claim 1        (a)     Sebolt failed to receive the effective assistance of counsel because:
                              (1)     counsel failed to discover and introduce exculpatory forensic
                                      evidence proving Petitioner's innocence (§ 2255 Mot. 4-8);
                              (2)     counsel failed to obtain the personnel records for the
                                      Government witnesses employed by the Bureau of Prisons,
                                     which may have contained information valuable for
                                      impeaching these witnesses (id. at 8-9);
                      (b)     (1)    counsel failed to raise a proper objection to five pieces of
                                      evidence that the Government introduced under Fed. R.
                                      Evid. 404(b) (id. at 10-13); and,
                              (2)     counsel failed to object to lay opinion testimony. (Id. at 13-
                                      14.)
                      (c)     Counsel was ineffective for failing to move for a new trial based on
                              the evidence described in Claims 1(a) and 1(b) above. (Id. at 14.)
                      (d)     At resentencing, counsel failed to object to the unproven facts in
                              TI14 of the Presentence Investigation Report ("PSR"). (Id. at 16-
                              19).
                      (e)     Counsel failed to object to the improper enhancement of Sebolt's
                              sentence under 18 U.S.C. § 2251(e). (Id at 19-21.)
                      (f)     At resentencing, counsel failed:
                              (1)    to encourage the Court to impose a sentence that would
                                     avoid unwarranted sentencing disparities (id. at 22-24);
                              (2)    to object that a life sentence would violate the Eighth
                                     Amendment (id. at 24-27); and,
